Citation Nr: 1711089	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  08-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Validity of an overpayment of Department of Veterans Affairs (VA) improved pension benefits in the amount of $1,178.00, to include waiver of recovery of such overpayment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by a VA Regional Office (RO) in Cleveland, Ohio, which determined that the Veteran had unreported income between May and October 2002 that created a debt due to an overpayment of improved pension benefits in the amount of $1,178.00.  

In July 2011, the Board remanded the case for further development.  The case as been returned for additional appellate consideration.  As a preliminary matter, the Board finds that the remand directives have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The pension debt of $1,178.00 was created based upon the discovery of additional/unreported income for the period between May and October 2002.  

2.  The record reflects the amount of the pension debt was properly calculated based upon the additional income and amount of allowed medical expenses.

3.  Recovery of the overpayment in the amount of $1,178.00 would not be against the principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits in the amount of $1,178.00 was properly created.  38 U.S.C.A. §§ 1510, 5112, 5302 (West 2014); 38 C.F.R. 
§§ 1.962, 1.965, 3.271, 3.272, 3.500 (2016).

2.  The criteria for waiver of recovery of the overpayment of improved pension benefits in the amount of $1,178.00 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a general rule, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA is not applicable to cases involving the waiver of recovery of overpayment claims.  See also Lueras v. Principi, 18 Vet. App. 435, 437-39 (2004).  Therefore, the VCAA is not for application in this matter. 

The Board does note that due process concerns regarding the appeal have been addressed.  The Veteran has had the opportunity to present evidence and argument in support of this case, and has done so in his notice of disagreement (NOD) and substantive appeal.   

The Board acknowledges that this case was previously remanded in July 2011 to obtain records mentioned in the waiver decision and statement of the case (SOC) and associate them with the record.  Specifically, the records to be obtained were the decisions/notifications proposing and implementing the reduction in the Veteran's improved pension benefits dated in June and September 2006; an October 2002 letter from the Social Security Administration (SSA) or the Veteran's OASDI income information for 2002 was to be requested from the SSA; and the Veteran's Income Verification Match (IVM) folder concerning the Veteran's income for 2002.  Here, the June and September 2006 notifications are of record; and the Veteran's OASDI income information for 2002 was obtained from the SSA.  With respect to the IVM folder, the Board notes that this is a secure procedure by which VA may obtain income information from the SSA and the Internal Revenue Service (IRS), in order to verify income amounts that are reported to VA. The IVM folder itself is not associated with the Veteran's claims file.  A search for the folder in accordance with the Board's remand directives was unsuccessful, and resulted in a formal determination in August 2016 that the folders likely had been destroyed after the claims involving the IVM process were decided.  Thus, the income information discussed herein is based on the amounts reported by the Veteran and otherwise shown from objective evidence in the file, including from SSA inquiries outside of the IVM process.  There is no argument or indication that further information is needed for this claim, and a remand is not required.  The Board will therefore proceed to the merits of the appeal.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A 
§ 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a). 

VA generally is required to recover erroneous VA payments or overpayment of benefits.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008); 38 U.S.C.A. § 5314(a) generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912a  (a) (same); 38 U.S.C.A. § 5316 (authorizing VA to recover a benefits related debt by bringing a suit if the person fails to appropriately respond to reasonable administrative efforts to collect the debt).

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

For a determination that the overpayment was not properly created, such that the debt was not valid, it must be established that the claimant was either legally entitled to the benefits in question or, if the claimant was not legally entitled, then it must be shown that VA was solely responsible for the claimant being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27,757 (1990).  Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112 (b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Essentially, pension is a monthly or other periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran because of the nonservice-connected death of the veteran.  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual pension rate (MAPR) permitted by VA given the recipient's circumstances.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation given the recipient's circumstances as set forth in the legislation.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  See generally 38 U.S.C.A. §§ 101, 1501 et seq. 

In determining annual income for pension purposes, all payments of any kind or from any source, which is received by anyone in the recipient's household, are generally counted as income during the 12-month annualization period in which received.  Only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

Civilian compensation for injury or death, i.e., disability benefits, paid by the Social Security Administration (SSA) are specifically included as countable income. 38 C.F.R. § 3.271 (g).  Retirement income from the SSA is also included as countable income because it is not specifically excluded under 38 C.F.R. § 3.272.  Unreimbursed medical expenses in excess of five percent of the minimum MAPR, or for a Veteran with no dependents, may be excluded from the Veteran's income for the same 12-month annualization period, to the extent they were paid by him; these include health insurance premiums such as Medicare. 38 C.F.R. § 3.272(g).

The Veteran was notified by correspondence dated in October 2002 that he was entitled to pension benefits from May 2002 until November 1, 2002, when it was determined he would be in receipt of SSA compensation benefits.   He was informed that the amount of his pension benefits was calculated based upon his report of $20 of annual income for that period; and it was indicated he was expected to receive annual SSA benefits totalling over $13,000 beginning November 1, 2002.  He was also informed that he should notify VA right away if his income or the income of his dependents changed; or if his net worth increased.

The record reflects VA was subsequently informed the Veteran had unreported income between May and October 2002.  In pertinent part, information from the SSA reflects he began receiving benefits in October of that year in the monthly amount of $1,136.  Further, it was noted that information received from the IRS reflects that during this period he received interest income of $31.00 per year; monthly retirement of $228.90; other annual income of $1,862.00; and wages of $3,083.00.

The Board notes that the Veteran has not disputed he received income during the May through October 2002 period in addition to the $20 annual income that was used to determine the amount of VA pension benefits that were originally awarded for that period.  Granted, he has disputed the specific amounts of various sources, but the record reflects the amounts stated by VA are accurate.  For example, he has contended that the $31.00 was for the entire year, and was not monthly.  However, VA did use the $31.00 amount as an annual income payment for that year, and not as regularly monthly income.  

The Veteran also contended that he did not receive SSA benefits in excess of $13,000 during this period as indicated in the VA decisions.  The Board notes that this is in reference to the fact VA determined he would receive that amount in annual SSA benefits beginning November 1, 2002.  However, he actually began to receive such benefits in October 2002, and that additional amount is what was used in the calculation.  Moreover, the amount of monthly SSA benefits was accurately noted in the prior decisions to include the June 2008 SOC; and the Veteran was sent other correspondence informing him that the reference to the amount in excess of $13,000 was for the annual period.

The record does not reflect the Veteran has disputed the amount of monthly retirement of $228.90, or the other annual income of $1,862.00 for the May through October 2002 period.  He did indicate in a July 2005 statement that he thought VA had used the entire amount of income from employment for the 2002, and not just the amount received during the May through October 2002 period.  However, he indicated that his total income from wages was in excess of $5,000; and the record otherwise reflects the amount of $3,083 in wages was properly calculated for the pertinent period based upon the information of record regarding his wages from employment.

The Board further notes that the amount of the $1,178.00 indebtedness was calculated after subtracting allowable medical expenses.  The Veteran has not contended this calculation was incorrect.  Further, the Board notes there is a presumption of regularity that holds that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 30 (1992).  No such clear evidence to the contrary is shown in this case.

In view of the foregoing, the Board finds that the overpayment of improved pension benefits in the amount of $1,178.00 was not due to sole error on the part of VA; and the record otherwise reflects it was properly created and calculated.  

With respect to whether a waiver of recovery of the overpayment is warranted in this case, the Board reiterates the law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.  The record reflects the Veteran was not found to have committed fraud, misrepresentation, or bad faith in this case below, and the Board will defer to that determination.

The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt. 

2.  Balancing of faults. Weighing fault of debtor against VA fault. 

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended. 

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965 (a). 

The Court has held that the Board must provide a complete analysis of the six regulatory elements of equity and good conscience, including sufficient "reasons or bases" for its conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to assist the claimant in fairly presenting an appeal to the Board, the RO must also consider all the criteria under 38 C.F.R. § 1.965 and explain to the claimant the reasons why each element is not relevant or does not support the request for waiver of recovery of the debt.

In this case, the Veteran was at fault for not reporting the additional income to VA for the May through October 2002 period; and no corresponding fault appears to have been committed on the part of VA.  Recovery of the overpayment would not defeat the purpose for which the benefits were intended.  In fact, by not recovering the overpayment it would defeat the purpose as it would permit the Veteran to have received benefits in excess of the subsistence income which the improved pension benefits were designed to provide.  Further, by this same rationale, he would be unjustly enriched by failure to recover the overpayment as he would receive benefits in excess of those permitted by the improved pension legal criteria.  There is also no evidence he changed his position to his detriment in reliance upon these benefits.

The Board also notes that financial information submitted by the Veteran in 2006 regarding this overpayment claim reflects monthly income exceeded monthly expenses by approximately $1,000; and that he had assets such as cash in the bank and automobiles.  As such, the record does not reflect recovery of the overpayment would deprive the Veteran or his family of basic necessities.  In other words, it would not result in undue hardship.

For these reasons, the Board finds that recovery of the overpayment in the amount of $1,178.00 would not be against the principles of equity and good conscience.  Thus, the waiver must be denied.


ORDER

Inasmuch as the improved pension indebtedness of $1,178.00 was valid, the benefit sought on appeal is denied.

Waiver of recovery of the overpayment of improved pension in the amount of $1,178.00 is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


